Citation Nr: 1033204	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-22 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUE

Entitlement to service connection for prostate cancer, status 
post radical prostatectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from May 1962 to May 1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In August 2009 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for further 
appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2009).

In this case, on his July 2006 VA Form 9, the Veteran indicated 
that he wanted a videoconference Board hearing at the local VA 
office.  At that time, the Veteran's address of record was in 
Moorpark, California.  The Veteran was initially scheduled for a 
videoconference hearing in September 2008 at the Los Angeles RO.  
However, in an October 2008 letter, the Veteran's congressional 
representative indicated that he had not been able to attend the 
hearing and requested that the hearing be rescheduled.  In August 
2009, the Board remanded the Veteran's claim to reschedule his 
videoconference hearing.  Consequently, a January 2010 hearing 
was scheduled, but the Veteran requested that this hearing also 
be rescheduled due to his unexpected illness.  Unfortunately, a 
January 2010 letter from his representative referred to the 
Veteran's previous address of record.  The May 2010 VA letter 
advising the Veteran of the date and time of his rescheduled 
hearing was sent to his previous address, rather than his current 
address.  Consequently, the Veteran did not report for the 
hearing and did not submit any documentation showing good cause 
for his failure to appear or asking to reschedule the hearing.

The failure to afford the Veteran a hearing would amount to a 
denial of due process.  38 C.F.R. § 20.904(a)(3) (2009).  
Therefore, on remand, the RO should reschedule a videoconference 
hearing for the Veteran before a member of the Board at the Los 
Angeles RO.  A letter advising the Veteran of the date and time 
of his rescheduled hearing should be sent to his current address 
of record.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order 
to schedule the Veteran for a personal 
hearing with a Veterans Law Judge of the 
Board via video conference at the local 
office in accordance with his request.  The 
Veteran should be notified in writing of the 
date, time, and location of the hearing.  
After the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board in accordance with appellate 
procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


